Jackson, Chief Justice.
[Stokes et al. were indicted for riot. The facts are sufficiently stated in the head-note. After conviction, defendants moved for a new trial, on the grounds, among others, that the verdict was contrary to law and evidence, and that they had not been accorded their constitutional right of representation by counsel. As to the last ground, the judge certified that, upon the call of the> case, he inquired if the defendants were represented by counsel, and on receiving a negative answer, explained to them their constitutional right to such representation, and offered to furnish them with counsel, if they so desired, and were unable to employ attorneys; and that defendants stated that they did not so desire. The motion was overruled, and defendants excepted.']